B. FLETCHER,
concurring in part and dissenting in part.
I concur in the determination that condition four of the judgment must be read in light of our recent decision in United States v. Antelope, 395 F.3d 1128 (9th Cir.2005), to allow Fowlkes to assert his Fifth Amendment rights during any polygraph questioning without fear of violating his probation. I also concur that under the plain error standard of review, that the other conditions imposed by the district court do not constitute plain error. However, I dissent from the majority’s conclusion that all aspects of condition four were “reasonably related to” Fowlkes’ offense or personal characteristics.
There is no evidence in the record to suggest that Fowlkes has ever acted on his fantasies. There is also no evidence in the record establishing that persons in general who view underage pornography have a propensity to act on related fantasies. Such a propensity or correlation may exist, but has not been established here. In such a case, the possibility of inpatient treatment, which I view as tantamount to incarceration, is not reasonably related to the nature of the offense or the personal characteristics of Fowlkes, who appears to be a person who has fantasies but has never acted on them. I conclude that inpatient treatment in this case, without further proof of future tendencies, “involves a greater deprivation of liberty than is reasonably necessary for the purposes of [deterrence, protection of the public, and needed training, medical care, or correctional treatment].” See United States v. Lomow, 266 F.3d 1013, 1019 (9th Cir.2001) (citing 18 U.S.C. §§ 3583(d), 3553(a)).
Rather than leave the decision as to whether to commit Fowlkes to inpatient treatment to the discretion of the probation officer subject to objection by the defendant (presumably after he has already been committed and therefore suffered injury), the burden of establishing the necessity of commitment should be the probation officer’s, but made to and approved by the court.
For this reason, I respectfully dissent from that portion of the majority decision leaving the decision as to the necessity of inpatient treatment solely to the discretion of the probation officer.